MAINE	SUPREME	JUDICIAL	COURT	                                      Reporter	of	Decisions	
Decision:	 2016	ME	186	
Docket:	   Ken-16-21	
Argued:	   November	9,	2016	
Decided:	  December	22,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	HUMPHREY,	and	CLIFFORD,	JJ.	
	
	
                                    JASON	BEGIN	
                                          	
                                         v.	
                                          	
                                  STATE	OF	MAINE	
	
	
GORMAN,	J.	

      [¶1]	 	 Jason	 Begin	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Kennebec	 County,	 Marden,	 J.)	 denying	 his	 petition	 for	 release	 from	 the	

custody	 of	 the	 Department	 of	 Health	 and	 Human	 Services,	 to	 which	 he	 was	

committed	in	2004	based	on	a	finding	that	he	was	not	criminally	responsible	

for	certain	crimes	by	reason	of	insanity.		Begin	argues	that	the	court	erred	by	

continuing	the	final	hearing	on	his	petition,	excluding	evidence	at	that	hearing,	

and	 issuing	 a	 decision	 in	 the	 absence	 of	 any	 testimony	 from	 an	 independent	

psychiatrist.		He	also	challenges	the	sufficiency	of	the	evidence	supporting	the	

court’s	determination	that	he	is	not	entitled	to	 release	pursuant	to	15	M.R.S.	

§	104-A	(2015).		We	affirm	the	judgment.	
2	

                                            I.		BACKGROUND	

          [¶2]		In	2003,	Begin	was	charged	with	theft	and	violation	of	a	condition	

of	release,	for	which	the	Superior	Court	(Androscoggin	County,	Delahanty,	J.)	

found	 him	 not	 criminally	 responsible	 by	 reason	 of	 insanity	 (NCR)	 in	 2004.		

See	15	M.R.S.A.	 §	 103	 (Supp.	2002);	 17-A	M.R.S.A.	 §	 39	 (Supp.	 2003).1	 	 Begin	

was	 placed	 in	 the	 custody	 of	 the	 Commissioner	 of	 the	 Department	 of	 Health	

and	 Human	 Services	 and	 committed	 to	 the	 Riverview	 Psychiatric	 Center.2		

See	15	M.R.S.A.	§	103.	

          [¶3]	 	 Between	 2005	 and	 2015,	 Begin	 filed	 in	 the	 Superior	 Court	

(Kennebec	County)	a	series	of	petitions	for	modified	release	treatment	orders	

seeking	 further	 institutional	 privileges.	 	 See	 15	 M.R.S.	 §	 104-A(2).	 	 In	 the	

resulting	 orders,	 Begin	 was	 granted	 some	 additional	 privileges,	 and	

periodically	 also	 had	 his	 privileges	 suspended	 or	 revoked.	 	 Eventually,	 by	


   1		Title	17-A	M.R.S.A.	§	39,	which	sets	out	the	affirmative	defense	of	insanity,	has	been	amended	

since	 the	 court	 issued	 its	 NCR	 judgment.	 	 P.L.	 2005,	 ch.	 263,	 §§	 5,	 6	 (effective	 Sept.	 17,	 2005)	
(codified	at	17-A	M.R.S.	§	39	(2015)).		Nevertheless,	the	operative	language	of	section	39	on	which	
we	rely	in	this	case	is	identical	in	the	2003	and	2015	versions	of	the	statute.		

     Section	103	details	the	procedure	for	commitment	after	an	NCR	judgment	is	entered.		15	M.R.S.	
§	103	(2015).		When	the	NCR	judgment	was	entered	in	this	matter,	15	M.R.S.A.	§	103	(Supp.	2002)	
was	 in	 effect.	 	 Section	 103	 has	 been	 amended	 on	 several	 occasions	 since	 2004,	 e.g.,	 P.L.	 2013,	
ch.	424,	§	B-3	(effective	July	16,	2013),	but	the	substance	of	section	103	is	not	at	issue	in	this	appeal.	
     2	
      	 The	 Department	 of	 Behavioral	 and	 Developmental	 Services	 was	 incorporated	 into	 the	
Department	 of	 Health	 and	 Human	 Services	 shortly	 before	 Begin’s	 NCR	 judgment	 was	 entered	 in	
2004.	 	 P.L.	 2003,	 ch.	 689,	 §	 B-1	 (effective	 July	 1,	 2004);	 see	 Beal	 v.	 State,	 2016	 ME	 169,	 ¶	 2	
n.1,	---	A.3d	---.	
                                                                                        3	

order	 dated	 October	 3,	 2013,	 the	 court	 (Murphy,	 J.)	 allowed	 Begin	 to	 enter	 a	

group	 residential	 program	 with	 continuing	 outpatient	 services	 from	

Riverview.	

      [¶4]		On	July	29,	2015,	Begin	filed	the	petition	now	at	issue,	requesting	

“a	 hearing	 on	 [his]	 fitness	 for	 release	 and	 return	 to	 permanent	 residency	 in	

the	 community	 pursuant	 to	 Title	 15	 §104-A	 (1)	 and	 (2).”	 	 The	 court	

(Marden,	J.)	conducted	a	hearing	at	which	it	admitted	numerous	exhibits	and	

the	 testimony	 of	 a	 Riverview	 staff	 psychiatrist,	 a	 psychiatric	 nurse	

practitioner,	 Dr.	 Debra	 Baeder	 of	 the	 State	 Forensic	 Service,	 four	 mental	

health	workers,	a	detective	sergeant	with	the	Augusta	Police	Department,	two	

of	Begin’s	employers,	an	elder	in	Begin’s	church,	and	Begin’s	mother.	

      [¶5]	 	 The	 court	 made	 the	 following	 factual	 findings,	 which	 are	

supported	 by	 competent	 record	 evidence.	 	 Begin,	 who	 was	 raised	 by	 a	

grandmother	 with	 schizophrenia,	 began	 exhibiting	 antisocial	 and	 psychotic	

symptoms	 at	 an	 early	 age.	 	 Since	 childhood,	 he	 has	 been	 diagnosed	 with	

schizophrenia,	 attention	 deficit	 hyperactivity	 disorder,	 post-traumatic	 stress	

disorder	 (PTSD),	 major	 depressive	 disorder,	 oppositional	 defiant	 disorder,	

mixed	 developmental	 disorder,	 bipolar	 affective	 disorder,	 evasive	

developmental	disorder,	Asperger’s	Syndrome,	borderline	mental	retardation,	
4	

major	 depressive	 disorder,	 pedophilia,	 cannabis	 abuse,	 and	 personality	

disorder	not	otherwise	specified.	

	     [¶6]	 	 Although	 Begin	 denies	 having	 any	 violent	 tendencies,	 he	 has	 a	

history	of	perpetrating	physical	and	verbal	violence	when	his	wishes	are	not	

met.	 	 	 In	 one	 such	 incident	 on	 January	 12,	 2015,	 Begin’s	 outpatient	 services	

team	 confronted	 him	 about	 suspected	 marijuana	 use	 or	 distribution.	 	 	 After	

Begin	 realized	 that	 the	 team	 intended	 to	 send	 him	 to	 Riverview	 while	 they	

investigated	 the	 reports,	 Begin	 brandished	 a	 knife	 and	 slashed	 his	 own	 arm.		

When	Begin	then	“appeared	to	be	attempting	to	assault”	a	police	officer	who	

was	 there	 to	 escort	 Begin	 to	 Riverview,	 the	 police	 officer	 shot	 Begin;	 Begin	

was	hospitalized	for	some	time	for	the	injuries	he	incurred.	

      [¶7]	 	 The	 court	 found	 that	 Begin	 “has	 no	 primary	 psychotic	 disorder,”	

but,	 as	 a	 symptom	 of	 his	 PTSD,	 he	 experiences	 “tangent	 psychotic	 or	 quasi	

psychotic	 symptoms”	 when	 confronted	 with	 severe	 stress.	 	 In	 the	 midst	 of	

such	reactions,	Begin	experiences	“a	high	degree	of	cognitive	distortion”	and	

can	no	longer	realistically	or	rationally	perceive	the	circumstances.		Based	on	

the	 recommendations	 of	 Riverview	 staff	 and	 the	 State	 Forensic	 Service,	 the	

court	 denied	 Begin’s	 request	 for	 release	 and	 instead	 reinstated	 the	 terms	 of	

the	October	3,	2013,	order	allowing	him	to	return	to	the	group	home	as	long	
                                                                                                                      5	

as	he	could	first	demonstrate	“an	acceptable	period	of	behavioral	stability”	at	

Riverview.		Begin	appeals.	

                                                II.		DISCUSSION	

         [¶8]	 	 When	 a	 person	 is	 found	 not	 guilty	 by	 reason	 of	 insanity,	 see	

17-A	M.R.S.	§	39	(2015),	he	is	committed	to	the	custody	of	the	Commissioner	

of	 the	 Department	 of	 Health	 and	 Human	 Services	 “to	 be	 placed	 in	 an	

appropriate	 institution	 for	 the	 care	 and	 treatment	 of	 persons	 with	 mental	

illness	 or	 in	 an	 appropriate	 residential	 program,”	 15	M.R.S.	 §	 103	 (2015).		

See	Taylor	v.	Comm’r	of	Mental	Health	&	Mental	Retardation,	481	A.2d	139,	142	

(Me.	1984).		When	the	acquittee	seeks	release	or	discharge	from	Department	

custody,3	 it	 is	 the	 acquittee’s	 burden	 to	 establish,	 by	 clear	 and	 convincing	

evidence,	that	he	“may	be	released	or	discharged	without	likelihood	that	[he]	

will	 cause	 injury	 to	 [himself]	 or	 to	 others	 due	 to	 mental	 disease	 or	 defect.”		

15	M.R.S.	§	104-A(1),	(3);	see	Beal	v.	State,	2016	ME	169,	¶	5,	---	A.3d	---;	James	

v.	State,	2015	ME	111,	¶	8,	121	A.3d	1290.		We	have	imported	into	title	15	the	

   3		“Release”	refers	to	a	“termination	of	institutional	inpatient	residency	and	return	to	permanent	

residency	 in	 the	 community,”	 and	 is	 ordered	 with	 conditions	 for	 outpatient	 treatment	 and	
supervision,	 and	 for	 return	 to	 the	 institution	 upon	 violating	 the	 conditions	 of	 release.	 	 15	 M.R.S.	
§	104-A(1)(A)	(2015);	see	Beal,	2016	ME	169,	¶	2	n.2,	---	A.3d	---;	Taylor	v.	Comm’r	of	Mental	Health	
&	 Mental	 Retardation,	 481	 A.2d	 139,	 143-44	 (Me.	 1984).	 	 A	 “discharge”	 refers	 to	 an	 “outright	
discharge”	 from	 the	 custody	 of	 the	 Commissioner	 without	 conditions.	 	 15	 M.R.S.	 §	 104-A(1)(B)	
(2015);	 Taylor,	 481	 A.2d	 at	 142;	 see	 Beal,	 2016	 ME	 169,	 ¶	 2	 n.2,	 ---	 A.3d	 ---.	 	 In	 this	 case,	 Begin	
purported	to	seek	only	release.		The	procedure	and	burden	of	proof	are	the	same	for	both	discharge	
and	release.		15	M.R.S.	§	104-A(1).	
6	

definition	 of	 “mental	 disease	 or	 defect”	 set	 forth	 in	 the	 criminal	 statute	

according	 to	 which	 an	 NCR	 judgment	 is	 issued—that	 is,	 17-A	M.R.S.	 §	 39(2),	

which	 defines	 “mental	 disease	 or	 defect”	 as	 “only	 those	 severely	 abnormal	

mental	conditions	that	grossly	and	demonstrably	impair	a	person’s	perception	

or	 understanding	 of	 reality.”4	 	 Beal,	 2016	 ME	 169,	 ¶	 7,	 ---	 A.3d	 ---;	 Green	 v.	

Comm’r	 of	 Mental	 Health	 &	 Mental	 Retardation,	 2000	 ME	 92,	 ¶	27,	 750	 A.2d	

1265.			

         [¶9]	 	 In	 short,	 as	 the	 petitioning	 acquittee,	 it	 was	 Begin’s	 burden	 to	

demonstrate,	by	clear	and	convincing	evidence,	that	he	is	no	longer	dangerous	

to	 himself	 or	 others	 as	 a	 result	 of	 a	 mental	 disease	 or	 defect.	 	 See	 15	 M.R.S.	

§	104-A(3);	 Beal,	 2016	 ME	 169,	 ¶	 5,	 ---	 A.3d	 ---;	 James,	 2015	 ME	 111,	 ¶	 9,	

121	A.3d	 1290;	 In	 re	 Beauchene,	 2008	ME	 110,	 ¶¶	 7,	 9,	 951	A.2d	 81;	

Green,	2000	ME	 92,	 ¶	 12,	 750	A.2d	 1265.	 	 Begin	 challenges	 the	 court’s	

determination	 that	 he	 did	 not	 meet	 this	 burden.	 	 Because	 Begin	 was	 the	


     4	 	 The	 procedural	 aspects	 of	 the	 release	 or	 discharge	 proceeding	 are	 governed	 by	       15	 M.R.S.	
§	104-A	 (2015),	 the	 current	 version	 of	 the	 statute.	 	 See	 James	 v.	 State,	 2015	 ME	 111,	 ¶¶	 2,	 4,	
121	A.3d	1290	(applying	the	2014	version	of	section	104-A	to	a	2007	NCR	judgment);	Michaud	v.	
N.	Me.	 Med.	 Ctr.,	 436	 A.2d	 398,	 400	 (Me.	 1981)	 (holding	 that	 amendments	 to	 procedure	 apply	 to	
both	 pending	 and	 future	 matters).	 	 The	 trial	 court,	 and	 we,	 are	 bound	 to	 apply	 the	 definition	 of	
“mental	disease	or	defect”	that	existed	at	the	time	the	NCR	judgment	was	entered,	however,	In	re	
Beauchene,	2008	ME	110,	¶	10,	951	A.2d	81,	and	therefore	it	is	technically	the	version	of	section	39	
that	was	in	effect	at	the	time	that	Begin’s	NCR	judgment	was	entered—17-A	M.R.S.	§	39(2)	(Supp.	
2003).		Because	the	definition	of	“mental	disease	or	defect”	in	section	39(2)	has	remained	constant	
since	 1985,	 P.L.	 1985,	 ch.	 796,	 §	 5	 (effective	 July	 16,	 1986),	 the	 2015	 version	 of	 section	 39(2)	 is	
identically	applicable.	
                                                                                          7	

unsuccessful	party	with	the	burden	of	proof	at	trial,	he	can	prevail	on	any	such	

factual	challenge	on	appeal	only	if	we	conclude	that,	viewing	the	evidence	and	

all	reasonable	inferences	in	the	light	most	favorable	to	the	court’s	judgment,	

the	 trial	 court	 nevertheless	 was	 compelled	 to	 find	 in	 his	 favor.	 	 See	 Beal,	

2016	ME	169,	¶	6,	---	A.3d	---;	In	re	Williams,	2010	ME	121,	¶	10,	8	A.3d	666;	

Green,	2000	ME	92,	¶¶	30-31,	750	A.2d	1265.	

       [¶10]	 	 Multiple	 mental	 health	 professionals	 testified	 that	 Begin	 suffers	

from	 a	 severe	 form	 of	 PTSD	 that	 causes	 him,	 when	 stressed,	 to	 exhibit	

psychotic	 behaviors	 accompanied	 by	 cognitive	 distortions	 that	 render	 him	

both	unable	to	discern	reality	and	prone	to	violence.		This	evidence	supports	

the	court’s	findings	that	Begin	is	a	danger	to	himself	or	others	as	a	result	of	his	

mental	 disease	 or	 defect.	 	 In	 fact,	 the	 legal	 definition	 of	 “mental	 disease	 or	

defect”	 expressly	 refers	 to	 an	 impairment	 of	 the	 ability	 to	 perceive	 reality,	

from	 which	 the	 court	 found	 Begin	 suffers	 when	 he	 is	 under	 severe	 stress.		

17-A	 M.R.S.A.	 §	39(2)	 (Supp.	 2003);	 see	 17-A	 M.R.S.	 §	 39(2)	 (2015).	 	 Begin’s	

dangerousness	 is	 also	 amply	 supported	 by	 the	 evidence	 of	 numerous	

incidents	in	which	he	has	threatened	himself	or	others—most	notably,	by	the	

incident	 that	 occurred	 just	 last	 year	 in	 which	 he	 brandished	 a	 knife,	 slashed	

his	own	arms,	and	lunged	at	a	police	officer.			
8	

	      [¶11]		Contrary	to	Begin’s	suggestion,	a	“mental	disease	or	defect”	does	

not	 refer	 to	 any	 particular	 diagnosis	 on	 any	 particular	 psychiatric	 axis.	 	 See,	

e.g.,	Beal,	2016	ME	169,	¶	8,	---	A.3d	---	(discussing	acute	episodes	in	which	the	

acquittee	 was	 not	 fully	 able	 to	 assess	 reality	 and	 suffered	 from	 cognitive	

distortions,	a	personality	disorder,	and	encephalopathy);	Beauchene,	2008	ME	

110,	¶	6,	951	A.2d	81	(personality	disorder);	Green,	2000	ME	92,	¶	4,	750	A.2d	

1265	 (bipolar	 disorder	 and	 poly-substance	 abuse);	 Roberts	 v.	 Comm’r	 of	

Mental	 Health	 &	 Mental	 Retardation,	 562	A.2d	 680,	 682-83	 (Me.	 1989)	

(antisocial	behavior,	dysthymic	disorder,	and	alcohol	abuse);	LaDew	v.	Comm’r	

of	 Mental	 Health	 &	 Mental	 Retardation,	 532	 A.2d	 1051,	 1055	 (Me.	 1987)	

(antisocial	 personality	 disorder	 and	 schizoaffective	 disorder).	 	 That	 the	

acquittee	 is	 “asymptomatic”	 or	 that	 he	 is	 “no	 longer	 in	 the	 same	 state	 as	

existed	 at	 the	 time	 of	 [his]	 crime”	 also	 does	 not	 necessarily	 establish	 the	

absence	of	a	mental	disease	or	defect.		Green,	2000	ME	92,	¶¶	28,	31,	750	A.2d	

1265	 (concluding	 that	 the	 court’s	 finding	 of	 a	 continuing	 mental	 disease	 or	

defect	 was	 supported	 even	 though	 the	 acquittee	 had	 not	 had	 symptoms	 for	

months).	

       [¶12]		Although	Begin	points	to	evidence	of	his	stable	mental	state	and	

lack	 of	 dangerousness,	 the	 court	 simply	 was	 not	 required	 to	 believe	 Begin’s	
                                                                                                               9	

proffered	testimony.		See	Roberts,	562	A.2d	at	683;	Dionne	v.	LeClerc,	2006	ME	

34,	¶	15,	896	A.2d	923.		Indeed,	the	trial	court	may	conclude	that	the	acquittee	

has	 not	 met	 his	 burden	 even	 when	 all	 the	 testifying	 professionals	 opine	 that	

he	no	longer	suffers	from	a	mental	disease	or	defect.		Roberts,	562	A.2d	at	683	

(stating	 that	 the	 court	 is	 free	 to	 reject	 even	 uncontradicted	 psychiatric	

evidence);	see	also	LaDew,	532	A.2d	at	1055.		As	we	have	explained,	whether	

the	acquittee	suffers	from	a	mental	disease	or	defect	“is	ultimately	a	legal,	as	

opposed	 to	 a	 medical,	 determination	 to	 be	 made	 by	 the	 court.”	 	 Green,	

2000	ME	 92,	 ¶¶	 28,	 31,	 750	 A.2d	 1265	 (“The	 crux	 of	 the	 issue	 .	 .	 .	 is	 not	

whether	the	acquittee	must	be	ill	in	the	medical	sense,	but	whether	his	mental	

state	fits	a	constitutionally	valid	legal	definition.”	(quotation	marks	omitted));	

see	Beal,	2016	ME	169,	¶	6,	---	A.3d	---.	

	        [¶13]	 	 We	 conclude	 that	 the	 trial	 court	 was	 not	 compelled	 to	 find	 in	

Begin’s	favor	on	his	petition	for	release.5	


    5	 	 We	 are	 also	 not	 persuaded	 by	 Begin’s	 additional	 contentions,	 that	 the	 court’s	 procedure	 for	

considering	 his	 petition	 violated	 his	 substantive	 and	 procedural	 due	 process	 rights,	 see	 Green	 v.	
Comm’r	of	Mental	Health	&	Mental	Retardation,	2000	ME	92,	¶¶	14,	16,	20,	24,	750	A.2d	1265;	that	
the	court	erred	by	granting	the	State’s	motion	to	continue	the	final	hearing	on	Begin’s	petition,	see	
Daud	v.	Abdullahi,	2015	ME	48,	¶¶	5-10,	115	A.3d	77;	that	the	court	was	precluded	from	denying	his	
petition	 in	 the	 absence	 of	 the	 testimony	 of	 an	 independent	 psychologist	 or	 psychiatrist,	 see	
15	M.R.S.	 §	104-A;	 34-B	 M.R.S.	 §	 1212(2)(B)	 (2015);	 James,	 2015	 ME	 111,	 ¶	3,	 121	 A.3d	 1290;	
Roberts	v.	Comm’r	of	Mental	Health	&	Mental	Retardation,	562	A.2d	680,	682-83	(Me.	1989);	or	that	
the	 court	 erred	 by	 excluding	 anecdotal	 testimony	 regarding	 another	 Riverview	 patient	 who	 was	
released	from	Department	custody,	see	M.R.	Evid.	401;	State	v.	Adams,	2015	ME	30,	¶	11,	113	A.3d	
583;	State	v.	York,	564	A.2d	389,	390	(Me.	1989).	
10	

		       The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	    	     	      	
	
Rory	A.	McNamara,	Esq.	(orally),	Drake	Law,	LLC,	Lebanon,	for	appellant	Jason	
Begin	
	
Maeghan	 Maloney,	 District	 Attorney,	 and	 David	 M.	 Spencer,	 Asst.	 Dist.	 Atty.	
(orally),	 Kennebec	 County	 District	 Attorney,	 Augusta,	 for	 appellee	 State	 of	
Maine	
	
	
Kennebec	County	Superior	Court	docket	number	CV-2005-150	
FOR	CLERK	REFERENCE	ONLY